Exhibit 10.4

(EXECUTION VERSION)

 

--------------------------------------------------------------------------------

SALE AGREEMENT

between

UNITED AUTO CREDIT CORPORATION,

as Seller

and

UPFC AUTO FINANCING CORPORATION,

as Purchaser

Dated June 1, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

   TABLE OF CONTENTS          Page

ARTICLE I DEFINITIONS

   1   

SECTION 1.1. OTHER INTERPRETIVE PROVISIONS

   1

ARTICLE II PURCHASE AND SALE OF RECEIVABLES

   2   

SECTION 2.1. PURCHASE AND SALE OF RECEIVABLES.

   2   

SECTION 2.2. RECEIVABLES PURCHASE PRICE.

   3   

SECTION 2.3. EXPENSES

   3

ARTICLE III REPRESENTATIONS AND WARRANTIES

   3   

SECTION 3.1. REPRESENTATIONS AND WARRANTIES OF PURCHASER.

   3   

SECTION 3.2. REPRESENTATIONS AND WARRANTIES OF SELLER.

   5   

SECTION 3.3. REPRESENTATIONS AND WARRANTIES AS TO EACH RECEIVABLE.

   6   

SECTION 3.4. REPURCHASE UPON BREACH.

   11

ARTICLE IV RESERVED

   12

ARTICLE V COVENANTS OF SELLER

   12   

SECTION 5.1. PROTECTION OF TITLE TO SELLER ASSETS.

   12   

SECTION 5.2. OTHER LIENS OR INTERESTS.

   14   

SECTION 5.3. INDEMNIFICATION.

   14   

SECTION 5.4. NONPETITION COVENANT.

   15

ARTICLE VI MISCELLANEOUS PROVISIONS

   15   

SECTION 6.1. OBLIGATIONS OF SELLER.

   15   

SECTION 6.2. SELLER’S ASSIGNMENT OF PURCHASED RECEIVABLES.

   15   

SECTION 6.3. SUBSEQUENT TRANSFER TO THE TRUST, INDENTURE TRUSTEE AND INSURER.

   15   

SECTION 6.4. AMENDMENT.

   16   

SECTION 6.5. WAIVERS.

   17   

SECTION 6.6. NOTICES.

   17   

SECTION 6.7. MERGER AND INTEGRATION.

   17   

SECTION 6.8. SEVERABILITY OF PROVISIONS.

   17   

SECTION 6.9. COSTS AND EXPENSES.

   17   

SECTION 6.10. REPRESENTATIONS TO SELLER.

   17   

SECTION 6.11. GOVERNING LAW.

   17   

SECTION 6.12. COUNTERPARTS.

   17   

SECTION 6.13. THIRD-PARTY BENEFICIARIES.

   18

 

i



--------------------------------------------------------------------------------

SALE AGREEMENT

THIS SALE AGREEMENT (as from time to time amended, supplemented or otherwise
modified and in effect, this “Agreement”) is made as of this 1st day of June,
2007 by and between UNITED AUTO CREDIT CORPORATION, a California corporation (in
such capacity and for purposes of this Agreement only, the “Seller”), and UPFC
AUTO FINANCING CORPORATION, a Texas corporation (in such capacity and for
purposes of this Agreement only, the “Purchaser”).

WHEREAS, in the regular course of its business, conditional sale contracts
secured by motor vehicles (“Loans”) were assigned by dealers to the Seller
located in the state where such dealer was located;

WHEREAS, Purchaser desires to purchase from Seller a portfolio of Loans; and

WHEREAS, Seller is willing to sell such Loans to Purchaser.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

DEFINITIONS. Capitalized terms used but not defined herein are used in this
Agreement as defined in Article I of the Sale and Servicing Agreement among UPFC
Auto Receivables Trust 2007-A, as the Trust, UPFC Auto Financing Corporation, as
Seller, United Auto Credit Corporation, as Servicer, Deutsche Bank Trust Company
Americas, as Trustee and Trust Collateral Agent, , and CenterOne Financial
Services LLC, as Designated Backup Subservicer as the same may be amended and
supplemented from time to time.

SECTION 1.1. OTHER INTERPRETIVE PROVISIONS. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP; (b) terms defined in Article 9 of the UCC and not otherwise defined
in this Agreement are used as defined in that Article; (c) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement as
a whole and not to any particular provision of this Agreement; (d) references to
any Article, Section, Schedule or Exhibit are references to Articles, Sections,
Schedules and Exhibits in or to this Agreement and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (e) the term “including” means “including without limitation”;
(f) except as otherwise expressly provided herein, references to any law or
regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; (g) references to any Person include
that Person’s successors and assigns; and (h) headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

 

1



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE OF RECEIVABLES

SECTION 2.1. PURCHASE AND SALE OF RECEIVABLES.

Effective as of the Closing Date and immediately prior to the transactions
pursuant to the Indenture, the Sale and Servicing Agreement, the Trust Agreement
and the Insurance Agreement, Seller does hereby sell, transfer, assign, set over
and otherwise convey to Purchaser, without recourse (subject to the obligations
herein), all right, title and interest of Seller in and to the following (the
“Seller Assets”):

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s right, title and interest in its rights and benefits,
but none of its obligations or burdens, under this Agreement, including the
Seller’s rights with respect to delivery requirements, representations and
warranties and the repurchase obligations of UACC under the this Agreement;

(h) all of the Seller’s (a) Accounts, (b) Chattel Paper, (c) Documents,
(d) Instruments and (e) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (g);

(i) all proceeds and investments with respect to items (a) through (h); and

(j) all of Seller’s right, title and interest in its rights and benefits but
none of its obligations or burdens under the Dealer Agreements.

The sale, transfer, assignment, setting over and conveyance made hereunder shall
not constitute and is not intended to result in an assumption by Purchaser of
any obligation of Seller to the Obligors, the Dealers or any other Person in
connection with the Receivables and the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.

 

2



--------------------------------------------------------------------------------

It is the express intention of Seller and Purchaser that (a) the assignment and
transfer herein contemplated constitute a sale of the Receivables and the other
Seller Assets described above, conveying good title thereto free and clear of
any liens, encumbrances, security interests or rights of other Persons, from
Seller to Purchaser and (b) the Receivables and the other Seller Assets
described above not be a part of Seller’s estate in the event of a bankruptcy or
insolvency of Seller. If, notwithstanding the intention of Seller and Purchaser,
such conveyance is deemed to be a pledge in connection with a financing or is
otherwise deemed not to be a sale, Seller hereby grants, and the parties intend
that Seller shall have granted to the Purchaser, a first priority perfected
security interest in all of Seller’s right, title and interest in all of the
items of the Seller Assets and all proceeds of the foregoing, and that this
Agreement shall constitute a security agreement under applicable law and the
Purchaser shall have all of the rights and remedies of a secured party and
creditor under the UCC as in force in the relevant jurisdictions.

SECTION 2.2. RECEIVABLES PURCHASE PRICE. In consideration for the Seller Assets,
Purchaser shall, on the Closing Date, pay to Seller the Receivables Purchase
Price. The “Receivables Purchase Price” shall be $268,817,210.02, payable in
cash and advance obligation due from Purchaser to the Seller.

SECTION 2.3. EXPENSES. The Seller shall pay (or shall reimburse the Underwriters
or any other Person to the extent that the Underwriters of such other Person
shall pay), to the extent any of the amounts below have not been paid by
Purchaser pursuant to the Sale and Servicing Agreement, for certain of the
expenses of the Underwriters in connection with the issuance and sale of the
Notes and any taxes payable in connection therewith, including: (i) expenses
incident to the preparing, printing, reproducing and distributing of the
Preliminary Prospectus and the Prospectus, (ii) the fees and expenses of
qualifying the Notes under the securities laws of the several jurisdictions and
of preparing, printing and distributing any blue sky survey (including related
fees and expenses of counsel to the Underwriter), (iii) any fees charged by
Moody’s and Standard & Poor’s in connection with the rating of the Notes,
(iv) the fees of DTC in connection with the book-entry registration of the
Notes, (v) the fees and disbursements of the Indenture Trustee and the Owner
Trustee and their respective counsels, (vi) the fees and disbursements of the
accountants, (vii) the fees and disbursements of McKee Nelson LLP, counsel to
the Underwriters and Underwriter, in connection with the purchase of the
Receivables hereunder and the issuance and sale of the Notes and (viii) the
filing fee charged by the SEC for registration of the Notes.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.1. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser hereby makes
the following representations and warranties upon which Seller may rely. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables to Purchaser,
the sale by Purchaser to the Trust and the pledge by the Trust to the Indenture
Trustee.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of California and has the corporate power and authority to execute and deliver
this Agreement and to perform the terms and provisions hereof.

 

3



--------------------------------------------------------------------------------

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser's ability to acquire the Seller Assets, and to
transfer the Seller Assets to the Trust pursuant to the Sale and Servicing
Agreement, or the validity or enforceability of the Seller Assets or to perform
Purchaser's obligations hereunder and under the Transaction Documents

(c) Power and Authority. Purchaser has full power, authority and legal right to
execute, deliver and perform this Agreement and has taken all necessary action
to authorize the execution, delivery and performance by it of this Agreement.

(d) No Consent Required. No approval, authorization, consent, license or other
order or action of, or filing or registration with, any governmental authority,
bureau or agency is required in connection with the execution, delivery or
performance by Purchaser of this Agreement or the consummation of the
transactions contemplated hereby.

(e) Binding Obligation. This Agreement has been duly executed and delivered by
Purchaser and this Agreement constitutes a legal, valid and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms,
subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting the enforcement of the rights of creditors generally and to
equitable limitations on the availability of specific remedies.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, result in any breach of the material terms and provisions of,
constitute (with or without notice or lapse of time) a material default under or
result in the creation or imposition of any Lien under any of its material
properties pursuant to the terms of, (i) the articles of incorporation or bylaws
of Purchaser, (ii) any material indenture, contract, lease, mortgage, deed of
trust or other instrument or agreement to which Purchaser is a party or by which
Purchaser is bound or to which any of its properties are subject, or (iii) any
law, order, rule or regulation applicable to Purchaser of any federal or state
regulatory body, any court, administrative agency, or other governmental
instrumentality having jurisdiction over Purchaser.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened, before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Purchaser or its properties: (i) asserting the invalidity of
this Agreement or the transactions contemplated herein, (ii) seeking to prevent
the consummation of any of the transactions by this Agreement, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or the transactions contemplated herein, or
(iv) that may materially and adversely affect this Agreement or the transactions
contemplated hereby.

 

4



--------------------------------------------------------------------------------

SECTION 3.2. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby makes the
following representations and warranties upon which Purchaser may rely. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables to Purchaser,
the sale by Purchaser to the Trust and the pledge by the Trust to the Indenture
Trustee.

(a) Organization and Good Standing. Seller has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of California and has the corporate power and authority to execute and legal
right to own its properties and conduct its motor vehicle retail installment
sale contract business as such properties are at present owned and such business
is at present conducted and had at all relevant times, and has, power, authority
and legal right to acquire, own and sell the Seller Assets pursuant to the terms
of this Agreement.

(b) Due Qualification. The Seller is duly qualified to do business as a foreign
corporation and is in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications and in which the
failure to do so would materially and adversely affect the Purchaser’s
performance of its obligations under, the validity or enforceability of, this
Agreement or the Seller Assets.

(c) Power and Authority. Seller has the power, authority and legal right to
execute and deliver this Agreement and to carry out its terms and to sell and
assign the Seller Assets; and the execution, delivery and performance of this
Agreement has been duly authorized by Seller by all necessary action.

(d) No Consent Required. No approval, authorization, consent, license or other
order or action of, or filing or registration with, any governmental authority,
bureau or agency is required in connection with the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby or thereby, other than the filing of UCC financing
statements or as otherwise has been made or obtained.

(e) Valid Sale; Binding Obligation. Seller intends this Agreement to effect a
valid sale, transfer, and assignment of the Receivables and the other Seller
Assets conveyed by Seller to Purchaser hereunder, enforceable against creditors
of and purchasers from Seller; and this Agreement constitutes a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors generally and to equitable
limitations on the availability of specific remedies.

(f) No Violation. The execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, result in any material breach of any of the terms and provisions
of, constitute (with or without notice or lapse of time) a material default
under, or result in the creation or imposition of any Lien upon any of its
material properties pursuant to the terms of, (i) the charter or bylaws of
Seller, (ii) any material indenture, contract, lease, mortgage, deed of trust or
other instrument or

 

5



--------------------------------------------------------------------------------

agreement to which Seller is a party or by which Seller is bound, or (iii) any
law, order, rule or regulation applicable to Seller of any federal or state
regulatory body, any court, administrative agency, or other governmental
instrumentality having jurisdiction over Seller.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Seller, threatened, before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Seller or its properties: (i) asserting the invalidity of this
Agreement or the transactions contemplated herein, (ii) seeking to prevent the
consummation of any of the transactions by this Agreement, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or the transactions contemplated herein, or
(iv) that may materially and adversely affect this Agreement or the transactions
contemplated hereby.

(h) Compliance with Requirements of Law. The Seller shall duly satisfy all
obligations on its part to be fulfilled under or in connection with each
Receivable, will maintain in effect all qualifications required under applicable
law and will comply in all material respects with all other applicable law in
connection with servicing each Receivable the failure to comply with which would
have a material adverse effect on the Seller’s performance of its obligations
under this Agreement.

(i) True Sale. The Receivables are being transferred with the intention of
removing them from the Seller's estate pursuant to Section 541 of the Bankruptcy
Code.

(j) Chief Executive Office. The chief executive office of Seller is at 860 W
Airport Freeway, Suite 702, Hurst, Texas 76054.

(k) Official Record. This Agreement and all other documents related hereto to
which Seller is a party have been approved by Seller’s board of directors, which
approval is reflected in the minutes or unanimous written consent of such board,
and shall continuously from time to time of each such document’s execution, be
maintained as an official record of Seller.

SECTION 3.3. REPRESENTATIONS AND WARRANTIES AS TO EACH RECEIVABLE. Seller hereby
makes the following representations and warranties as to each Receivable
conveyed by it to Purchaser hereunder on which Purchaser shall rely in acquiring
the Receivables. Such representations and warranties shall survive the sale,
transfer and assignment of the Receivables to Purchaser hereunder, the
subsequent sale, transfer and assignment of the Receivables to the Trust under
the Sale and Servicing Agreement, and the pledge thereof to Indenture Trustee
pursuant to the Indenture. Such representations and warranties are made as of
the Closing Date, unless otherwise noted below.

(a) Good Title. It is the intention of Seller that the transfer and assignment
herein contemplated constitute a sale of the Receivables from Seller to
Purchaser and that the beneficial interest in and title to the Receivables not
be part of Seller’s estate in the event of the filing of a bankruptcy petition
by or against Seller under any bankruptcy law notwithstanding the Seller will
treat the transfer as a secured financing for accounting purposes. No Receivable
(including

 

6



--------------------------------------------------------------------------------

the right to receive payments thereunder) has been sold, transferred, assigned,
or pledged by Seller to any Person other than Purchaser. Immediately prior to
the transfer and assignment herein contemplated, Seller was the sole owner of
and had good and marketable title to the Receivable free and clear of any Lien
and had full right and power to transfer and assign the Receivable to Purchaser
and immediately upon the transfer and assignment of the Receivable to Purchaser,
Purchaser shall have good and marketable title to the Receivable, free and clear
of any Lien, and Purchaser’s interest in the Receivable resulting from the
transfer has been perfected under the UCC.

(b) No Assignment. As of the Closing Date, Seller shall not have taken any
action to convey any right to any Person that would result in such Person having
a right to payments received under the Insurance Policies or Dealer Agreements,
or payments due under the Receivable.

(c) Past Due. At the Cutoff Date, no Receivable was more than 30 days past due.

(d) Characteristics of Receivables. Each Receivable (i) was originated by a
Dealer in the ordinary course of such Dealer’s business and such Dealer had all
necessary licenses and permits to originate Receivables in the state where such
Dealer was located; (ii) was duly and properly executed by the parties thereto,
was purchased by Seller from a Dealer under an agreement with a Dealer pursuant
to which Seller acquired Receivables in the ordinary course of business and was
validly assigned by such Dealer to Seller; (iii) contains customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for realization against the collateral security; (iv) is fully
amortizing and provides for level monthly payments (provided that the payment in
the first monthly period and the final monthly period of the life of the
Receivable may be minimally different from the level payment) which, if made
when due shall fully amortize the amount financed over the original term and
yield interest at the rate set forth on the Receivable; (v) is a fixed rate,
simple interest or add-on interest loan; (vi) shall provide for, in the event
that such Receivable is prepaid, a prepayment that fully pays the principal
balance and includes any accrued and unpaid interest due pursuant to the related
contract through the date of prepayment in an amount at least equal to the rate
set forth on the Receivable, and (vii) has not been amended or collections with
respect to which waived, other than as evidenced in the Receivable File related
thereto.

(e) Individual Characteristics. The Receivables have the following individual
characteristics as of the Cutoff Date; (i) each Receivable has an APR of not
less than 17.95% and not more than 30.00%, (ii) each Receivable had an original
term to maturity of not more than 60 months and each Receivable has a remaining
term to maturity, as of the Cutoff Date, of not less than 8 months; (iii) each
Receivable has a Cutoff Date Principal Balance of not less than $500.00 and no
more than $28,362.60, (iv) no Receivable has a scheduled maturity date later
than May 9, 2013; (v) each Receivable was originated after October 29, 2003; and
(vi) the Dealer of the Financed Vehicle has no participation in, or other right
to receive, any proceeds of the Receivable.

 

7



--------------------------------------------------------------------------------

(f) No Fraud or Misrepresentation. Each Receivable was originated by the Dealer
and sold by the Dealer to Seller without any fraud or misrepresentation on the
part of such Dealer.

(g) Compliance With Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the
Federal Reserve Board’s Regulations “B,” “M” and “Z,” state unfair and deceptive
practices and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and other consumer credit laws and equal credit opportunity
and disclosure laws) in respect of all of the Receivables and the Financed
Vehicles, have been complied with in all material respects, and each Receivable
and the sale of the Financed Vehicle complied at the time it was originated or
made and now complies in all material respects with all applicable legal
requirements.

(h) Origination. Each Receivable was originated in the United States.

(i) Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor, enforceable by the holder thereof in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable limitations on the availability of specific remedies, regardless of
whether such enforceability is considered in a proceeding in equity or at law;
and all parties to each Receivable had full legal capacity to exercise and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

(j) No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

(k) Obligor Bankruptcy. No Obligor is identified on the records of the Seller as
being the subject of a current bankruptcy proceeding.

(l) Receivable Schedule. The information regarding the Receivables set forth in
the Schedule of Receivables is true and correct in all material respects as of
the close of business on the Cutoff Date.

(m) Marking Records. By the Closing Date, the Seller will have caused the
portions of the electronic ledger relating to the Receivables to be clearly and
unambiguously marked to show that the Receivables have been transferred to the
Purchaser or as otherwise required by the Purchaser.

(n) Adverse Selection. No selection procedures believed by the Seller to be
adverse to the Purchaser, the Noteholders or the Insurer were utilized in
selecting the Receivables from those receivables owned by Seller eligible for
transfer to the Purchaser pursuant to this Agreement.

 

8



--------------------------------------------------------------------------------

(o) Obligations. The Seller has duly fulfilled all material obligations on its
part to be fulfilled under, or in connection with, the Receivable.

(p) Chattel Paper. Each Receivable constitutes “tangible chattel paper” within
the meaning of the relevant UCC.

(q) One Original. There is only one original executed copy of each Receivable.

(r) Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains each of the documents referred to
in Section 3.3 of the Sale and Servicing Agreement. Each of such documents which
is required to be signed by the Obligor has been signed by the Obligor in the
appropriate spaces. All applicable blanks on any form have been properly filled
in and each form has otherwise been correctly prepared. The Receivable File for
each Receivable currently is in the possession of the Servicer or an agent of
the Servicer.

(s) Receivables in Force. As of the Cutoff Date, no Receivable has been
satisfied, subordinated or rescinded, and the Financed Vehicle securing each
such Receivable has not been released from the lien of the related Receivable in
whole or in part; no provisions of any Receivable have been waived, altered or
modified in any respect since its origination, except by instruments or
documents identified in the Receivable File; and no Receivable has been modified
as a result of application of the Servicemembers Civil Relief Act.

(t) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or to be entered into by the Purchaser.

(u) Composition of Receivable. No Receivable has a Principal Balance which
includes capitalized interest, late charges or amounts attributable to the
payment of the premium for any Insurance Policy.

(v) Security Interest in Financed Vehicle. Seller has a first priority perfected
security interest in all of the Financed Vehicles securing the Receivables
originated by Seller, which security interest is assignable together with such
Receivable and has been so assigned to the Purchaser. There are no Liens
affecting a Financed Vehicle which are or may be Liens prior or equal to the
lien of the Receivable.

(w) Notations of Security Interest in Financed Vehicle. With respect to each
Receivable, if the related Financed Vehicle is located in a state in which
notation of a security interest on the title document is required or permitted
to perfect such security interest, the title document shows, or if a new or
replacement title document is being applied for with respect to such Financed
Vehicle the title document will be received within 180 days of the Closing Date
and will show Seller named as the original secured party under each Receivable
as the holder of a first priority security interest in such Financed Vehicle.
With respect to each such Receivable for which the title document has not yet
been returned from the applicable registrar of titles, Seller has (i) received
written evidence from the related Dealer that such title document showing Seller
as first lienholder has been applied for or (ii) applied for such title document
showing

 

9



--------------------------------------------------------------------------------

Seller as first lienholder. With respect to each Receivable, if the related
Financed Vehicle is located in a state in which the filing of a financing
statement under the Uniform Commercial Code is required or permitted to perfect
such security interest, such filings have been duly made and show Seller named
as the secured party.

(x) All Filings Made. All filings (including, without limitation, UCC filings)
required to be made by any Person and actions required to be taken or performed
by any Person in any jurisdiction to give the Purchaser a first priority
perfected lien on, or ownership interest in, the Receivables and the proceeds
thereof have been made, taken or performed.

(y) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivable or otherwise to impair the rights of the Purchaser in any Receivable
or the proceeds thereof.

(z) Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
with respect to such Receivable.

(aa) No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense and no such right has been asserted or threatened with
respect to any Receivable.

(bb) No Default. Except for payment defaults continuing for a period of no more
than 30 days as of the Cutoff Date, there has been no default, breach, violation
or event permitting acceleration under the terms of any Receivable, and no
condition exists or event has occurred and is continuing that with notice, the
lapse of time or both would constitute a default, breach, violation or event
permitting acceleration under the terms of any Receivable, and there has been no
waiver of any of the foregoing. As of the Cutoff Date, no Financed Vehicle has
been repossessed. No funds have been advanced by Seller or any Dealer or any
person acting on the behalf of Seller or any Dealer for the purpose of enabling
any Obligor to qualify under the preceding sentence.

(cc) Insurance. Each Receivable requires the Obligor to maintain a comprehensive
and collision insurance policy (i) in an amount at least equal to the lesser of
(a) its maximum insurable value or (b) the principal balance due from the
Obligor under the related Receivable, (ii) naming Seller as loss payee and
(iii) insuring against loss and damage due to fire, theft, transportation,
collision and other risks generally covered by comprehensive and collision
coverage. Each Receivable requires the Obligor to maintain physical loss and
damage insurance, naming Seller and its successors and assigns as additional
insured parties and each Receivable permits, but does not require, the holder
thereof to obtain physical loss and damage insurance at the expense of the
Obligor if the Obligor fails to do so.

(dd) Paid Ahead. As of the Cutoff Date, any amounts paid ahead on the
Receivables have been applied to the unpaid principal balance of the
Receivables, as reflected in the Schedule of Receivables.

 

10



--------------------------------------------------------------------------------

(ee) Interest Payable. With respect to each Receivable, interest will be charged
and payable on the unpaid principal balance of the Receivable since the date of
the last payment on the Receivable (and in all cases will be charged since the
Cutoff Date).

(ff) Underwriting Guidelines. Each Receivable has been originated in accordance
with Seller’s underwriting guidelines.

(gg) Bulk Transfer Laws. The transfer, assignment and conveyance of the
Receivables and the related Receivable Files from the Seller to the Purchaser
are not subject to the bulk transfer or any similar statutory provisions in
effect in any applicable jurisdiction.

(hh) Geographic. No Receivable was originated by a Dealer located in Mississippi
or Maine.

SECTION 3.4. REPURCHASE UPON BREACH. The Seller or the Purchaser, as the case
may be, shall inform the other party to this Agreement promptly, in writing,
upon the discovery of any breach or failure to be true of the representations or
warranties made by the Seller in Section 3.3; provided that the failure to give
such notice shall not affect any obligation of the Seller. If the breach or
failure shall not have been cured by the last day of the Collection Period which
includes the 60th day (or if the Seller elects, an earlier day) after the date
on which the Seller becomes aware of, or receives written notice from the
Purchaser or an assignee from the Purchaser of, such breach or failure, and such
breach or failure materially and adversely affects the interests of the
Trust,the Insurer, or the Holders in any Receivable, the Seller shall repurchase
each such Receivable from the Purchaser, or its successors or assigns, as of
such last day of such Collection Period at a purchase price equal to the
Purchase Amount for such Receivable as of such last day of such Collection
Period, which amount shall be deposited in the Collection Account pursuant to
the provisions of the Sale and Servicing Agreement. In consideration of the
purchase of a Receivable hereunder, the Seller shall (unless otherwise directed
by the Purchaser, or its successors or assigns, in writing) deposit the Purchase
Amount of such Receivable, no later than the close of business on the next
Determination Date, in the manner specified in Section 5.6 of the Sale and
Servicing Agreement. Upon the payment of such purchase price by the Seller, the
Purchaser or its assignee shall release and shall execute and deliver such
instruments of release, transfer or assignment, in each case without recourse or
representation as shall be necessary to vest in the Seller or its designee any
Receivable repurchased pursuant hereto. The sole remedy of the Purchaser and its
successor or assigns with respect to a breach or failure to be true of the
warranties made by the Seller pursuant to Section 3.3, shall be to require the
Seller to repurchase Receivables pursuant to this Section 3.4. In addition to
the foregoing and notwithstanding whether the related Receivable shall have been
purchased by Seller, Seller shall indemnify the Trust, the Trust Collateral
Agent, the Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Insurer, the Noteholders and the Certificateholder from and against
all costs, expenses, losses, damages, claims and liabilities, including
reasonable fees and expenses of counsel, which may be asserted against or
incurred by any of them as a result of third party claims arising out of the
events or facts giving rise to such repurchase events

 

11



--------------------------------------------------------------------------------

ARTICLE IV

RESERVED

ARTICLE V

COVENANTS OF SELLER

SECTION 5.1. PROTECTION OF TITLE TO SELLER ASSETS. Seller covenants and agrees
with Purchaser as follows:

(a) Seller shall authorize and file such UCC financing statements and cause to
be authorized and filed such UCC continuation statements, all in such manner and
in such places as may be required by law fully to preserve, maintain and protect
the interest of Purchaser, Owner Trustee, Indenture Trustee and the Insurer in
the Receivables and the proceeds thereof. Seller shall deliver (or cause to be
delivered) to Purchaser file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing. In
the event that Seller fails to perform its obligations under this subsection,
Purchaser, the Trust or the Trust Collateral Agent may do so, at the expense of
such Seller. In furtherance of the foregoing, the Seller hereby authorizes the
Purchaser, the Trust or the Trust Collateral Agent to file a record or records
(as defined in the applicable UCC), including, without limitation, financing
statements, in all jurisdictions and with all filing offices as each may
determine, in its sole discretion, are necessary or advisable to perfect the
security interest granted to the Purchaser pursuant to this Agreement. Such
financing statements may describe the collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller hereby authorizes the Purchaser, the Trust or the Trust Collateral
Agent, to the extent Seller has not done so at their request, to execute and
file in Seller's name any document required by applicable law to change to lien
holder of record as to any Financed Vehicle to the Trust if the Purchaser, the
Trust or the Trust Collateral Agent determine such change is necessary to
maintain the perfected security interest of the Trust in that Financed Vehicle.

(c) Seller shall not change its name, identity or corporate structure or
jurisdiction of organization in any manner that would, could or might make any
financing statement or continuation statement filed in accordance with paragraph
(a) above seriously misleading within the meaning of the UCC, unless it shall
have given Purchaser, Owner Trustee, Indenture Trustee and Insurer at least 60
days’ prior written notice thereof and shall have promptly filed appropriate
amendments to all previously filed financing statements or continuation
statements.

(d) Seller shall give Purchaser, Owner Trustee, Indenture Trustee and Insurer at
least 60 days’ prior written notice of any relocation of its principal executive
office or change in its jurisdiction or organization, if, as a result of such
relocation, the applicable provisions of the UCC would require the filing of any
amendment of any previously filed financing or continuation statement or of any
new financing statement and shall promptly file any such amendment or new
financing statement.

 

12



--------------------------------------------------------------------------------

(e) Seller shall maintain its computer systems relating to installment loan
recordkeeping so that, from and after the time of sale under this Agreement of
its Receivables, Seller’s master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of
Purchaser, the Trust, Indenture Trustee and Insurer in such Receivable and that
such Receivable has been sold to Purchaser and by Purchaser to the Trust and is
owned by the Trust and has been pledged to Indenture Trustee pursuant to the
Indenture and to Insurer under the Insurance Agreement. Indication of
Purchaser’s, Trust’s, Indenture Trustee’s and Insurer’s interest in a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the related Receivable shall have been paid in full, repurchased by
Seller, purchased by Servicer or sold pursuant to Section 4.3(c) of the Sale and
Servicing Agreement.

(f) If at any time Seller shall propose to sell, grant a security interest in or
otherwise transfer any interest in receivables to any prospective purchaser,
lender or other transferee, Seller shall give to such prospective purchaser,
lender or other transferee computer tapes, records or printouts (including any
restored from backup archives) that, if they shall refer in any manner
whatsoever to any Receivable, shall indicate clearly that such Receivable has
been sold to Purchaser, sold by Purchaser to the Trust and pledged to Indenture
Trustee and Insurer.

(g) Seller shall, upon receipt of reasonable prior notice, permit Purchaser,
Owner Trustee, Insurer and Indenture Trustee and their respective agents at any
time during normal business hours to inspect, audit and make copies of and
abstracts from Seller’s records regarding any Receivable.

(h) Upon request at any time Purchaser, Owner Trustee, Indenture Trustee or
Insurer shall have reasonable grounds to believe that such request is necessary
in connection with the performance of its duties under this Agreement, Seller
shall furnish to Purchaser, Owner Trustee, Indenture Trustee and Insurer, within
thirty (30) Business Days, a list of all Receivables (by contract number and
name of Obligor) conveyed to Purchaser hereunder and then owned by the Trust,
and pledged to Indenture Trustee and Insurer, together with a reconciliation of
such list to the Schedule of Receivables and to each of the Servicer’s Reports
furnished before such request indicating removal of Receivables from the Trust.

(i) Seller shall deliver or cause to be delivered to Purchaser, Owner Trustee,
Indenture Trustee and Insurer:

(1) promptly after the execution and delivery of this Agreement and of each
amendment hereto, an Opinion of Counsel either (A) stating that, in the opinion
of such counsel, all financing statements and continuation statements have been
executed and filed that are necessary fully to preserve and protect the interest
of Purchaser in the Receivables, and reciting the details of such filings or
referring to prior Opinions of Counsel in which such details are given, or
(B) stating that, in the opinion of such counsel, no such action shall be
necessary to preserve and protect such interest; and

 

13



--------------------------------------------------------------------------------

(2) within 120 days after the beginning of each calendar year beginning with the
first calendar year beginning more than four months after the Cutoff Date and
until there are no Outstanding Notes, an Opinion of Counsel, dated as of a date
during such 120-day period, either (A) stating that, in the opinion of such
counsel, all financing statements and continuation statements have been executed
and filed that are necessary fully to preserve and protect the interest of
Purchaser in the Receivables, and reciting the details of such filings or
referring to prior Opinions of Counsel in which such details are given, or
(B) stating that, in the opinion of such counsel, no such action shall be
necessary to preserve and protect such interest.

Each Opinion of Counsel referred to in clause (1) or (2) above shall specify any
action necessary (as of the date of such opinion) to be taken in the following
year to preserve and protect such interest.

SECTION 5.2. OTHER LIENS OR INTERESTS. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Seller Assets or any
interest therein, and Seller shall defend the right, title, and interest of
Purchaser and the Trust in and to the Seller Assets against all claims of third
parties claiming through or under Seller.

SECTION 5.3. INDEMNIFICATION.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Trust, the
Trust Collateral Agent, the Collateral Agent, the Trustee, the Backup Servicer,
the Owner Trustee, the Insurer, the Noteholders and the Certificateholder from
and against any and all costs, expenses, losses, damages, claims, and
liabilities, arising out of or resulting from any breach of any of Seller's
representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Trust, the
Trust Collateral Agent, the Collateral Agent, the Trustee, the Backup Servicer,
the Owner Trustee, the Insurer, the Noteholders and the Certificateholder from
and against any and all costs, expenses, losses, damages, claims and liabilities
arising out of or resulting from any action taken, or failed to be taken, by it
in respect of any portion of the Receivables other than in accordance with this
Agreement or the Sale and Servicing Agreement.

(c) Seller shall indemnify, defend and hold harmless Purchaser, the Trust, the
Trust Collateral Agent, the Collateral Agent, the Trustee, the Backup Servicer,
the Owner Trustee, the Insurer, the Noteholders and the Certificateholder from
and against any loss, liability or expense imposed upon, or incurred by,
Purchaser, the Trust, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders or the Certificateholder as result
of the failure of any Receivable, or the sale of the related Financed Vehicle,
to comply with all requirements of applicable law.

 

14



--------------------------------------------------------------------------------

(d) Indemnification under this Section 5.3 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

SECTION 5.4. NONPETITION COVENANT. Notwithstanding any prior termination of this
Agreement, the Seller shall not, prior to the date which is one year and one day
after the termination of this Agreement with respect to the Trust, acquiesce,
petition or otherwise invoke or cause the Trust to invoke the process of any
court or government authority for the purpose of commencing or sustaining a case
against the Trust under any Federal or state bankruptcy, insolvency or similar
law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Trust or any substantial part of
its property, or ordering the winding up or liquidation of the affairs of the
Trust. This Section 5.2 shall survive the termination of this Agreement.

ARTICLE VI

MISCELLANEOUS PROVISIONS

SECTION 6.1. OBLIGATIONS OF SELLER. The obligations of Seller under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.

SECTION 6.2. SELLER’S ASSIGNMENT OF PURCHASED RECEIVABLES. With respect to all
Receivables repurchased by Seller pursuant to this Agreement, Purchaser shall
assign, without recourse, representation or warranty, to Seller all Purchaser’s
right, title and interest in and to such Receivables, and all security and
documents relating thereto.

SECTION 6.3. SUBSEQUENT TRANSFER TO THE TRUST, INDENTURE TRUSTEE AND INSURER.
Seller acknowledges that:

(a) Purchaser will, pursuant to the Sale and Servicing Agreement, sell the
Receivables to the Trust and assign its rights under this Agreement to the Trust
for the benefit of the Noteholders and the Certificateholders, and that the
representations and warranties contained in this Agreement and the rights of
Purchaser under Section 3.4 hereof are intended to benefit the Trust, the Owner
Trustee, the Noteholders and the Certificateholders. Seller hereby consents to
such sale and assignment.

(b) The Trust will, pursuant to the Indenture, pledge the Receivables and its
rights under this Agreement to the Indenture Trustee for the benefit of the
Noteholders and the Insurer, and that the representations and warranties
contained in this Agreement and the rights of Purchaser under this Agreement,
including under Section 3.4 are intended to benefit the Indenture Trustee and
the Noteholders. Seller hereby consents to such pledge.

(c) Purchaser will, pursuant to the Insurance Agreement, pledge the Receivables
and its rights under this Agreement to the Insurer for the Insurer’s benefit,
and the representations and warranties contained in this Agreement and the
rights of the Purchaser under this Agreement, including under Section 3.4 are
intended to benefit the Insurer. Seller hereby consents to such pledge.

 

15



--------------------------------------------------------------------------------

SECTION 6.4. AMENDMENT. (a) This Agreement may be amended by Seller and the
Purchaser, with the consent of the Servicer, Owner Trustee, Indenture Trustee
and Insurer (which consent may not be unreasonably withheld), but without the
consent of any of the Noteholders or the Certificateholders or any other person
to cure any ambiguity or defect, to correct or supplement any provisions in this
Agreement or for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions in this Agreement; provided that
such action shall not, as evidenced by an Opinion of Counsel delivered to the
Purchaser, the Owner Trustee, the Indenture Trustee and Insurer or the
satisfaction of the Rating Agency Condition, adversely affect in any material
respect the interests of any Noteholder or Certificateholder.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, with the consent of the Servicer, Owner Trustee, Indenture Trustee
and Insurer, the consent of the Holders of Notes evidencing not less than a
majority of the Outstanding Amount of the Notes and the consent of the Holders
of Certificates evidencing not less than a majority of the Certificate Balance
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement; provided that no such
amendment shall (i) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made for the benefit of the
Noteholders or the Certificateholders or (ii) reduce the aforesaid percentage of
the Outstanding Amount of the Notes and the Certificate Balance, the Holders of
which are required to consent to any such amendment, without the consent of the
Holders of all the outstanding Notes and the Holders of all the outstanding
Certificates of each class affected thereby.

(c) Prior to the execution of any such amendment or consent, Purchaser shall
furnish written notification of the substance of such amendment or consent to
each Rating Agency, Owner Trustee, Indenture Trustee and Insurer . Promptly
after the execution of any such amendment or consent, Purchaser shall furnish
written notification the substance of such amendment or consent to each
Noteholder, Certificateholder, Owner Trustee, Indenture Trustee and Insurer .

(d) It shall not be necessary for the consent of Certificateholders or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof.

(e) Prior to the execution of any amendment to this Agreement, Purchaser, Owner
Trustee, Indenture Trustee and Insurer shall be entitled to receive and rely
conclusively upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and that all conditions
precedent to the execution and delivery of such amendment have been satisfied
and the Opinion of Counsel referred to in Section 5.1(i) of this Agreement has
been delivered. Purchaser, Owner Trustee, Indenture Trustee and Insurer may, but
shall not be obligated to, enter into any such amendment which affects
Purchaser’s, Owner Trustee’s, Indenture Trustee’s or Insurer’s, as applicable,
own rights, duties or immunities under this Agreement or otherwise.

 

16



--------------------------------------------------------------------------------

SECTION 6.5. WAIVERS. No failure or delay on the part of Purchaser or the Trust
Collateral Agent as the assignee in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other or
further exercise thereof or the exercise of any other power, right or remedy.

SECTION 6.6. NOTICES. All demands, notices and communications pursuant to this
Agreement to either party shall be in writing, personally delivered, or sent by
telecopier, overnight mail or mailed by certified mail, return receipt
requested, and shall be deemed to have been duly given upon receipt at the
address set forth in Exhibit A attached hereto or at such other address as may
be designated by it by notice to the other party.

SECTION 6.7. MERGER AND INTEGRATION. Except as specifically stated otherwise
herein, this Agreement and the Transaction Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
transaction Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8. SEVERABILITY OF PROVISIONS. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9. COSTS AND EXPENSES. Seller will pay all expenses incident to the
performance of its obligations under this Agreement and all expenses in
connection with the perfection as against third parties of Purchaser’s right,
title and interest in and to the Seller Assets and Purchaser agrees to pay
expenses incident to the performance of its obligations under this Agreement.

SECTION 6.10. REPRESENTATIONS TO SELLER. The respective agreements,
representations, warranties and other statements by Seller and Purchaser set
forth in or made pursuant to this Agreement shall remain in full force and
effect and will survive the Closing Date and any sale, transfer or assignment of
the Receivables by Purchaser.

SECTION 6.11. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

SECTION 6.12. COUNTERPARTS. This Agreement may be executed in two or more
counterparts and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

 

17



--------------------------------------------------------------------------------

SECTION 6.13. THIRD-PARTY BENEFICIARIES. Each of the Trust, Owner Trustee
(individually and in its capacity as such), Indenture Trustee and Insurer
(individually and in its capacity as such) is an intended third-party
beneficiary of this Agreement.

It is acknowledged and agreed that the provisions of this agreement may be
enforced by or on behalf of such Persons against Seller to the same extent as if
it were a party hereto.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Sale Agreement to be
executed by their respective officers thereunto duly authorized as of the date
and year first above written.

 

UNITED AUTO CREDIT CORPORATION

By:  

 

Name:   Mario Radrigan Title:   Executive Vice President UPFC AUTO FINANCING
CORPORATION By:  

 

Name:   David J. Carlton Title:   Senior Vice President

 

1

[Signature Page to Sale Agreement]



--------------------------------------------------------------------------------

Exhibit A

United Auto Credit Corporation

18191 Von Karman Avenue, Suite 300

Irvine, California 92612

Attn: Arash A. Khazei, CFO

Tel: 949-224-1227

Fax: 949-224-1910

UPFC Auto Financing Corporation

Business Operations Office

860 W Airport Freeway, Suite 702

Hurst, Texas 76054

Attn: David J. Carlton, Senior Vice President

Tel: 817-577-6200

Fax: 817-577-6201

with a copy to:

United Auto Credit Corporation

18191 Von Karman Avenue, Suite 300

Irvine, California 92612

Attn: Arash A. Khazei, CFO

Tel: 949-224-1227

Fax: 949-224-1910

 

2